PER CURIAM.
Appellants are appealing two orders, an order denying a motion for rehearing, continuance of sale, and clarification of a final judgment in a foreclosure action, and a second order entering an injunction against appellants and denying appellants’ motion to disqualify the judge. They raise as error the trial judge’s failure to disqualify himself and the foreclosure on certain property which was not given as security for the mortgage and was not described in the final judgment of foreclosure.
In their first point on appeal, appellants allege the trial judge made several improper comments at a hearing evincing a bias or prejudice against them. The appellee denies the alleged statements were made. The record on appeal contains no transcript of that hearing from which this court can determine the truth or falsity of appellants’ allegations.
Similarly, appellants’ second point on appeal pertains to the contents of the mortgage and the final judgment, neither of which was made a part of the record on appeal.
It is axiomatic that the burden is on the appellants to supply this court with a sufficient record so that it may consider the points urged. Appellants have completely failed to supply an adequate record for this court’s consideration.
Accordingly, the orders appealed from are affirmed and appellee’s motion for attorney’s fees on appeal is granted.
McCORD, C. J., and BOYER and MELVIN, JJ., concur.